                                             1   SANDRA E. STONE (SBN 1612670); sstone@plawp.com
                                                 ANDREW P. COLLIER (SBN 232647); acollier@plawp.com
                                             2   PACIFIC LAW PARTNERS, LLP
                                                 2000 Powell Street, Ste. 950
                                             3   Emeryville, CA 94608
                                                 (510) 841-7777
                                             4   fax (510) 841-7776

                                             5   Attorneys for DEFENDANT STATE FARM FIRE &
                                                 CASUALTY COMPANY, erroneously sued as STATE FARM
                                             6   MUTUAL AUTOMOBILE INSURANCE COMPANY

                                             7
                                             8                       IN THE UNITED STATES DISTRICT COURT

                                             9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                            10
                                            11   JENNIFER SMITH-DICKERSON,             ) Case No.: 3:18-cv-00189 - EMC
(510) 841-7777 - Facsimile (510) 841-7776




                                                                                       )
                                            12                  Plaintiff,             )
       2000 Powell Street, Ste. 950
        Pacific Law Partners, LLP




                                                                                       ) STIPULATION TO DISMISSAL OF
         Emeryville, CA 94608




                                            13          v.                             ) ACTION
                                                                                       )
                                            14   STATE FARM MUTUAL AUTOMOBILE )
                                                 INSURANCE COMPANY, INC., a California )
                                            15   corporation; and DOES 1 through 10,   )
                                                                                       )
                                            16                  Defendants.            )
                                                                                       )
                                            17                                         )

                                            18   ///
                                            19   ///
                                            20   ///
                                            21   ///
                                            22   ///
                                            23   ///
                                            24   ///
                                            25   ///
                                            26   ///
                                            27   ///
                                            28   ///

                                                 Case No. 3:18-cv-00189-EMC            1          Stipulation to Dismissal of Action
                                             1          Plaintiff Smith-Dickerson and defendant State Farm Fire and Casualty Company,
                                             2   erroneously sued as State Farm Mutual Automobile Insurance Company, hereby stipulate
                                             3   through their designated counsel that the above-captioned action be dismissed with prejudice
                                             4   pursuant to Fed R. Civ. P. 41(a)(1). The parties further stipulate that each of them waives any
                                             5   right to recover costs for the above-captioned action.
                                             6          I, Andrew P. Collier, attest that Chauné Willaims, counsel for plaintiff, has given her
                                             7   consent pursuant to Civil Local Rule 5-1.(i)(3) for me to indicate her signature and file this
                                             8   document.
                                             9
                                            10   DATED:      November 2, 2018
                                            11
(510) 841-7777 - Facsimile (510) 841-7776




                                                                                                      /s/ Chauné Williams
                                            12                                                 CHAUNÉ WILLIAMS
       2000 Powell Street, Ste. 950
        Pacific Law Partners, LLP




                                                                                               Attorney for Plaintiff
         Emeryville, CA 94608




                                            13                                                 JENNIFER SMITH-DICKERSON
                                            14
                                            15
                                                 DATED:      November 2, 2018                  PACIFIC LAW PARTNERS, LLP
                                            16
                                            17                                                        /s/ Andrew P. Collier
                                                                                               SANDRA STONE
                                            18                                                 ANDREW P. COLLIER
                                                                                                               STRIC STATE FARM FIRE &
                                                                                                             IDefendant
                                                                                                       E DCOMPANY,
                                                                                               AttorneysSfor
                                            19                                                       T
                                                                                               CASUALTY               T C erroneously sued as
                                                                                                   A
                                                                                                  T FARM MUTUAL AUTOMOBILE
                                                                                               STATE
                                                                                                                               O
                                                                                               S




                                            20                                                 INSURANCE COMPANY
                                                                                                                                U
                                                                                              ED




                                                                                                                                 RT




                                                                                                                  TED
                                                                                          UNIT




                                            21
                                                                                                            GRAN
                                                                                                                                       R NIA




                                            22

                                                                                                                             hen
                                                                                                                   rd M. C
                                            23
                                                                                          NO




                                                                                                                dwa
                                                                                                        Judge E
                                                                                                                                       FO




                                            24
                                                                                            RT




                                                                                                                                   LI




                                                                                                   ER
                                                                                              H




                                                                                                                               A




                                            25
                                                                                                        N                          C
                                                                                                                          F
                                                              DATED: 11/14/2018                             D IS T IC T O
                                            26                                                                    R
                                            27
                                            28

                                                 Case No. 3:18-cv-00189-EMC                        2                  Stipulation to Dismissal of Action
